*302DISSENTING OPINION OF
HARTWELL, J.
Congress alone can authorize a court to naturalize aliens. The only authority by which aliens can be naturalized in Hawaii is that which is granted to the federal court and to “a district or supreme court of a territory” by Sec. 2165, U. S. Rev. Stat. Unlike our circuit courts territorial district courts in other territories than Hawaii are held by one of the justices of the territorial supreme court and, by act of congress, have jurisdiction “of all matters and causes except those in which the United States is a party,” including therein admiralty and bankruptcy matters.
It would be convenient to residents upon other islands than Oahu who desire to become naturalized to be able to go before the circuit courts upon those islands for that purpose although the federal court has authority to hold terms in any circuit whenever applications are pending there in sufficient number to justify the holding of a term. Probably congress will amend the Organic Act to give our circuit courts the power to naturalize, which at present they do not have unless we regard them as included in the term “district courts of a territory.” This cannot be done without changing the clearly expressed language of an act of congress, doing this upon the theory that the act means something different from what it says. Every departure from the clear language of a statute is in effect an assumption of legislative powers by the court. Brewer v. Blougher, 14 Pet. 178. Whenever harm or absurdity results from taking a statute to mean just what it says all reasonable effort ought to be made to evade the literal meaning on the ground that congress is not presumed to have intended such results, but here no such results will occur from restricting naturalization to this court and the federal court; the only loss would be in costs which have been paid by those who have become naturalized in circuit courts and in cases of renaturalization such costs ought to be remitted. Undoubtedly it was an oversight that the Organic Act did not at first give this power to our circuit courts, but *303we have no authority to supply the omission. “A case which has been omitted is not to be supplied merely because there seems to be no good reason why it should have been omitted, and the omission appears consequently to have been unintentional.” Endlieh, Int. St. Sec. 18. For this court to declare that circuit courts have jurisdiction for the purpose of naturalizing aliens Avould be practically the same as enacting a law to that effect, doing this upon the theory that congress intended that our circuit courts should have like powers with state courts of record in respect of this matter of naturalization; or else upon the theory that congress really meant that our circuit courts should take the place of the district courts in the other territories. There is no reason why this court should indulge in any presumptions concerning a statute which is so clearly expressed as to leave no occasion for its interpretation or construction.
As I regard the statute as too clear to admit construction of its meaning and as its express language does not authorize naturalization by our circuit courts, I am unable to concur in the opposite conclusion of the court.